Title: To George Washington from William Poole, 9 July 1758
From: Poole, William
To: Washington, George

 

July the 9: 1758

Most honourabel Cornal this with Great Submishon and i hope with out a fens and i hope your honour is in good health. i have hear made Bold to let you no the Qualatys of your mill i have in gande now gaind 604 Barels of Corn and Sixteen Barels of wheat and have in gaind a Great Deal of Custum from meariland as well as heare and now She fails for want of water By reason of a good Deel of Dry weather which makes me Sorry that i Cant grind faster for your Custumers and by have in so Cloes inploy with the Mill the fore part of the year it has hindard me from tend in the ground which i was to have and by Mr John washintons Desiers i throd up the ground to humphry Knight and Mr John washinton told me he would be bound your honour would Sattisfy me for it in which i make no Dout of your honours goodness as i am reaDy to obay and have in a Large famalea to maintane i must in Deaver for a maintaneance for them in which i hope youre honour wont tak it a miss and that you will be pleast to let me no in time if i am to minde the Mill argane and up on what tirms as i Can maintane my famalea. i be in very willin to Serv your honour without hurtin my Self the hors which your Brother put here Dyd with a Distemper which is a great Disapointment to the meariland Custumars and now Sur i must begg a line ar to from your honour that i ma no what i have to Doo up on which i Shall rely. and so to Conclud from your humbel Servant at Cummand

William poole miller

